Citation Nr: 0008291	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-08 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability 
other than pruritus ani, to include as due to undiagnosed 
illness. 

2.  Entitlement to a compensable original rating for pruritus 
ani.  

3.  Entitlement to a clothing allowance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  He served in the Persian Gulf War from October 
1990 to April 1991.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse actions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Offices In Nashville, Tennessee, and in San Juan, Puerto 
Rico, (hereinafter RO).  The San Juan RO has jurisdiction of 
the claim.
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the well-grounded claims on appeal 
has been obtained by the RO. 

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

3.  It is not shown by competent evidence that the veteran 
has a current chronic disability associated with a skin 
disability, other than pruritus ani, that is attributable to 
service.

4.  It is not shown by competent evidence that the veteran 
has a current chronic skin disability that is attributable to 
an undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

5.  The veteran's pruritus ani is not manifested by 
exfoliation, exudation or itching involving an exposed 
surface or extensive area; this condition does also not 
involve poorly nourished, tender, or painful scarring, 
limitation of functioning, or repeated ulceration. 

6.  There are no extraordinary factors associated with the 
service-connected ani pruritus productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.

7.  A designee of the Chief Medical Director affiliated with 
the RO has certified that medication prescribed for a 
service-connected skin disability does not result in 
irreparable damage to the veteran's outergarmets.   
 

CONCLUSIONS OF LAW

1.  A well-grounded claim for direct service connection for a 
skin disability, other than pruritus ani, has not been 
presented.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 

2.  A well-grounded claim for service connection for a skin 
disability due to an undiagnosed illness has not been 
presented.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R.§ 3.317 (1999).

3.  The criteria for a compensable original evaluation for 
pruritus ani are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, Diagnostic 
Codes DC 7800-7819 (1999).  

4.  The criteria for payment of a clothing allowance are not 
met.  38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Skin Disability

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With regard to the claims for service connection for 
disability due to "undiagnosed illness," 38 C.F.R. §  
3.317(a)(1) states as follows:  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: 

(i) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and 

(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
Emphasis added.  See also 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1999).  

38 C.F.R. § 3.317(a)(2):  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

38 C.F.R. § 3.317(a)(3):  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

38 C.F.R. § 3.317(a)(4):  A chronic disability resulting from 
an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from part 4 of this chapter 
for a disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

38 C.F.R. § 3.317(a)(5):  A disability referred to in this 
section shall be considered service- connected for purposes 
of all laws of the United States. 

38 C.F.R. § 3.317(b):  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.

The three elements of a "well grounded" claim for "direct" 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

A well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness. VAOPGCPREC 4-
99 (May 3, 1999) (Precedent opinion of the General Counsel of 
the VA).

The veteran contends that he has a skin disability that was 
incurred in military service, to include as a result of an 
"undiagnosed illness" contracted as a result of service in 
Southwest Asia during the Persian Gulf War.  Service 
department records indicate that the veteran service in 
Southwest Asia during the Persian Gulf War, and service 
medical records reflect treatment for a rash on the neck and 
sides of the face in November 1991.  Impetigo was the 
impression and a skin cream was prescribed.  In June 1993, he 
was seen for a skin rash of recent onset.  It had started in 
the field about 11/2 weeks earlier.  Scabies was the 
assessment.  He was given detergent for his clothes and 
shampoo and lotion for personal use.  On examination for 
separation he gave a history of skin diseases, but on further 
evaluation this referred only to pruritus ani.  (As noted, 
service connection has been granted for this pathology.

On VA examinations conducted in 1994, pruritus ani was noted, 
but no other skin pathology was detailed.  The pertinent 
post-service evidence includes an April 1995 VA dermatologic 
examination which showed mildly erythematous patches of the 
central face, a small erythematous macule on the right groin, 
mildly erythematous macules in the perianal area and non-
tender nodules on the perianal area, back and buttocks.  It 
was indicated by clinical history that a sebaceous nodule of 
a two to three year origin diagnosed as a lipoma had been 
excised by surgery.  The diagnoses were seborrheic 
dermatitis, an arthropod bite in the right groin, chronic 
pruritus ani (for which service connection was ultimately 
granted) and multiple lipomas.  He gave a history of a skin 
rash since separation from service.

To the extent that a skin disability is currently 
demonstrated, the claim for direct service connection for a 
skin disability must still be found to be not well-grounded 
because there is no competent evidence linking such 
disability to service.  Caluza, 7 Vet. App. at 498.  While 
the Board has considered the veteran's written contentions 
asserting such a link, they are not sufficient render the 
claim well-grounded as there is no indication that the 
veteran has any medical expertise beyond that of a layperson.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak, 2 Vet. App. at 609.  
It is noted that the veteran was treated for skin pathology 
(other than pruritus ani) on two occasions during service, 
and that apparently the pathology then resolved.  In 1993, it 
was noted that the skin disorder was of recent onset, the 
history was not of existence since the 1991 episode.  
Moreover, on separation, no continuing skin disorder was 
denoted.  The skin was not noted to have any pathology when 
examined in 1994.  Thus, despite contentions to the contrary, 
a chronic skin disorder, including dermatitis, has not been 
demonstrated since service.

As for service connection for a skin disorder on the basis 
that it is a manifestation of an undiagnosed illness, the 
record clearly reflects diagnoses or known causes, to include 
seborrheic dermatitis, an arthropod bite, and lipomas, for 
the veteran's skin disorder.  Thus, it is not shown that 
there is evidence of a chronic skin disability due to an 
undiagnosed illness so as to render a claim for service 
connection under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 well-grounded.  VAOPGCPREC 4-99. 

In finding the claim for service connection for a skin 
disorder on appeal to be not well grounded, the obligation of 
the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) to advise 
the veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim has been considered.  The Board concludes that this 
obligation to the veteran was fulfilled by the RO to the 
extent that it has notified the veteran by rating actions 
that this claim was being denied due to the lack of 
supporting medical evidence indicating that the veteran's 
skin disability, other than pruritus ani, was related to 
service or and because of the known post-service diagnoses 
for the veteran's skin disabilities.  Moreover, there is no 
indication that there are medical reports that are available 
which would demonstrate an etiologic link between present 
disability associated with the claimed skin disability and 
service or an "undiagnosed illness" resulting from service 
in the Persian Gulf.  

Finally, the Board recognizes that it has denied the 
veteran's claim on a different basis than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the veteran.  However, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has held that when the agency of original jurisdiction 
does not specifically address the question of whether a claim 
is well grounded, but proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  

II.  Evaluation for Pruritus Ani

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
original evaluation for pruritus ani is "well-grounded" 
within the meaning of 38 U.S.C.A. 5107(a) (West 1991).  The 
Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of this claim has been obtained. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Following an April 1998 Board decision which granted service 
connection for pruritus ani, the RO assigned a noncompensable 
rating for this condition effective one day following the 
veteran's separation from service (October 31, 1993).  On 
appeal, the issue has been characterized as an increased 
rating issue.  In view of the recent guidance from the Court, 
the Board has recharacterized the issue as set forth on the 
title page.  Fenderson v. West, 12 Vet. App 119 (1999).  
Accordingly, the principles enumerated in this decision with 
respect to "staged ratings" are for application.  In that 
regard, it is noted that for the entire time period in 
question, the RO has assigned the noncompensable rating.  
This determination reflects consideration of all the evidence 
on file.  It represents the RO's opinion of the rating to be 
assigned.  Therefore, the Board may adjudicate the issue of a 
compensable evaluation for pruritus ani without prejudice to 
the appellant.  Id.  See also, Bernard v. Brown, 4 Vet. App. 
384 (1993).

Summarizing the pertinent clinical evidence of record, at the 
time of a January 1994 VA rectal examination, the veteran 
complained that at times had to scratch so strongly that the 
anal mucosa became sore with fissure like lesions.  He 
reported using Nupercainal ointment and steroids.  The 
physical examination at that time showed tender anal mucosa 
but no obvious abnormalities.  Occasional rectal bleeding was 
reported, but there was no soiling, incontinence, diarrhea, 
tenesmus, dehydration, malnutrition, anemia, or fecal 
leakage.  Another VA examination conducted in January 1994 
showed anal pruritus with fissures in the perianal region and 
scratched and red mucosa.  No hemorrhoids were shown.  An 
April 1995 VA examination, as noted above, showed a mild 
erythematoid macule in the perianal areas and non-tender 
nodules on the perianal area and buttocks.  A private 
clinical record dated in September 1998 reflected treatment 
for pruritus ani since April 1994 and the prescription of 
medication for this condition, to include Pramosone lotion.  

The veteran reported to a VA examination in May 1999 and 
reported that he had never had hemorrhoids.  He stated that 
he was using a steroid cream at that time with an anti-fungal 
drug to treat his pruritus ani.  He reported that the itching 
continued to bother him on almost a daily basis and that 
there was occasional minimal bleeding secondary to 
scratching.  Upon examination, the veteran exhibited normal 
sphincter control and there was no evidence of fecal leakage 
or involuntary bowel movements.  There was no evidence of 
bleeding or thrombosis and no evidence of hemorrhoids.  The 
sphincter tone was normal, there were no fissures and the 
lumen appeared to be normal.  There were no signs of anemia 
or colostomy. 

The RO has rated the veteran's pruritus ani by analogy to DC 
7806 (eczema).  In rating a disability that is not listed in 
the Ratings Schedule, it is permissible to rate that 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).  The Board finds the claimed 
symptomatology associated  with pruritus ani, itching, 
redness, etc., to be analogous to that of eczema, and that 
the diagnostic code chosen by the RO is therefore 
appropriate.  All other potentially applicable diagnostic 
codes will be considered, however. 

A compensable rating for eczema under DC 7806 requires a 
finding of exfoliation, exudation or itching involving an 
exposed or extensive area.  The VA examinations summarized 
above reflect subjective complaints of itching, but the 
evidence does not suggest that this involves an exposed or 
extensive area.  It is also not shown that pruritus ani 
involves scars that are superficial, poorly nourished or 
involve repeated ulceration.  A compensable rating is thus 
not warranted under DC 7803.  There is also no evidence that 
this condition involves scarring that is superficial, tender 
and painful on objective demonstration or results in any 
limitation of functioning.  Accordingly, compensable ratings 
are not warranted under DC 7804 or DC 7805.   

The Board has also considered the pertinent diagnostic codes 
with respect to rating gastrointestinal disabilities codified 
at 38 C.F.R. § 4.114.  However, the VA examinations discussed 
above have demonstrated no hemorrhoids, soiling, 
incontinence, diarrhea, tenesmus, dehydration, malnutrition, 
anemia, or fecal leakage.  The veteran has been shown to have 
a normal sphincter control and no involuntary bowel 
movements, and there is otherwise no evidence of pathology 
for which a 10 percent rating would be warranted under a 
diagnostic code listed at 38 C.F.R. § 4.114.   

The "positive" evidence represented by the lay assertions 
with regard to the degree of disability associated with the 
pruritus ani are not accompanied by supporting clinical 
evidence; as such, the Board finds this evidence to be of 
minimal probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, as the "negative" evidence 
outweighs the "positive" evidence, a compensable evaluation 
for the veteran's pruritus ani cannot be assigned.  Gilbert, 
1 Vet. App. at 49.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected pruritus ani is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that it has also reviewed this issue 
mindful of the guidance of Fenderson.  The logic set forth 
above, in determining that a compensable rating is not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for any period of time.  
There is simply no clinical or other evidence suggesting that 
a "staged" compensable rating should be granted for any 
discernable time during the appeal period.   

III. Entitlement to a Clothing Allowance.

An annual clothing allowance is payable when a veteran has a 
service-connected disability which, as certified by the Chief 
Medical Director or designee of a VA medical facility, 
requires that a prosthetic or orthopedic appliance be worn 
that tends to wear out or tear the veteran's clothing, or 
that physician-prescribed medication for a skin condition due 
to a service-connected disability causes irreparable damage 
to the veteran's outergarmets.  38 U.S.C.A. § 1162; 38 C.F.R. 
§ 3.810.

The veteran's only established service-connected disabilities 
are pruritus ani and a dental disability. A certification of 
record from a designee of the Chief Medical Director 
affiliated with the RO has found that physician-prescribed 
medication for a service-connected skin condition does not 
cause irreparable damage to his outergarmets.  See e.g., July 
and October 1998, "ELIGIBILITY DETERMINATION FOR CLOTHING 
ALLOWANCE" (VA Forms 21-8679); See also May 17, l999, 
statement from a VA physician who indicated creams prescribed 
for the veteran's pruritus ani are "white, vanishing, water-
soluble creams that do not stain clothing."  This physician 
also stated that the prescribed Pramosone is a non staining 
lotion, and that none of the veteran's medications cause 
staining or permanent damage to outer or inner garments.  

While the Board has considered the contentions submitted by 
and on behalf of the veteran that he is entitled to a VA 
clothing allowance because the medication for his pruritus 
ani necessitates the use of ointments which stain his 
clothing, given the negative certifications of the Chief 
Medical Director's designee, it is clear that, as a matter of 
law, the veteran is ineligible for the annual clothing 
allowance.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  A 
review of the law and regulations pertaining to VA benefits 
reveals no legal provision, when applied to the facts of this 
case, that provides for entitlement to the relief sought, and 
given the controlling legal criteria of 38 U.S.C.A. § 1162 
and 38 C.F.R. § 3.810, the claim for the requested clothing 
allowance must be denied.


ORDER

Entitlement to service connection for a skin disability other 
than pruritus ani, to include as due to undiagnosed illness, 
is denied.   

Entitlement to a compensable original rating for pruritus ani 
is denied.  

Entitlement to a clothing allowance is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

